108 F.3d 328
79 A.F.T.R.2d 97-2685, 97-1 USTC  P 50,283
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Richard M. & Mildred E. KERRIGAN, Petitioners, Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent, Appellee.
No. 96-1525.
United States Court of Appeals, First Circuit.
March 3, 1997.

APPEAL FROM THE UNITED STATES TAX COURT [Hon.  Thomas B. Wells, U.S. Tax Court Judge ]
Richard M. Kerrigan and Mildred E. Kerrigan on brief pro se.
Loretta C. Argrett, Assistant Attorney General, Gilbert S. Rothenberg and Sarah K. Knutson, Attorneys, Tax Division, Department of Justice, on brief for appellee.
Before CYR, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
In a decision entered February 28, 1996, the United States Tax Court found that taxpayers Mr. and Mrs. Richard M. Kerrigan owed no income tax or additions to tax for 1989 (the only year before the court).  This decision is a victory for the Kerrigans, and we lack jurisdiction over their appeal from it.  See W.W. Windle Co. v. Commissioner, 550 F.2d 43, 55 (1st Cir.), cert. denied, 431 U.S. 966 (1977).  The Kerrigans' notice of appeal indicates that they also intend to appeal from the tax court's February 26, 1996 order denying their motion for litigation costs under I.R.C. § 7430.  Although we have jurisdiction over this appeal, see I.R.C. § 7430(f)(1), the Kerrigans have waived the issue for failure to make any developed argument in their brief.  See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.)  ("[I]issues adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation, are deemed waived."), cert. denied, 494 U.S. 1082 (1990).


2
Dismissed in part;  affirmed in part.  See Loc.  R. 27.1.